Citation Nr: 9922683	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-32 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Reno Regional Office (RO) August 1997 rating decision which 
denied entitlement to service connection for "mental 
retardation."

In April 1999, the case was remanded to the RO for additional 
development of the evidence.  In particular, the Board 
determined that the veteran's January 1997 claim of service 
connection for mental retardation (giving rise to this 
appeal) constituted an attempt to reopen his previously 
disallowed and unappealed claim of service connection for a 
chronic psychiatric disability.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  
The Board found that new and material evidence had been 
submitted, reopened the veteran's claim of service connection 
for a chronic acquired psychiatric disability, and remanded 
the matter to the RO for further appropriate action.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999).  


REMAND

When the veteran's claim of service connection for a chronic 
acquired psychiatric disability was remanded by the Board in 
April 1999, the RO was requested to make a determination 
whether his claim was "well grounded" based on the evidence 
of record and, if so, to evaluate its merits after ensuring 
that the duty to assist has been met.  See 38 U.S.C.A. 
§ 5107(b) (West 1991).  

A review of the post-April 1999 remand record reflects that 
the veteran's service connection claim was reviewed by the RO 
on a de novo basis; the RO appears to have found the claim 
well grounded and denied it on the merits (finding that a 
chronic psychiatric disability did not have its onset during 
active service, that psychiatric/psychological symptomatology 
manifested by the veteran during active service and requiring 
medical treatment did not result in a chronic psychiatric 
disability, and concluding that the veteran has a major 
personality disorder, causing his "mental status symptoms," 
for which service connection may not be allowed).  See May 
1999 supplemental statement of the case.

Initially, the Board concurs that the veteran's claim of 
service connection for a chronic acquired psychiatric 
disability is well grounded (based on thorough review of the 
entire claims file including his service medical records, 
post-service VA and private clinical evidence documenting 
extensive psychiatric treatment and showing clear diagnoses 
of various pertinent disabilities, and the January 1998 RO 
hearing testimony to the effect that the veteran was a 
"normal" and well adjusted person prior to service, but 
returned from service as a changed and deeply disturbed 
person needing continuous psychiatric treatment).

If a claim is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim, 
see 38 U.S.C.A. § 5107(b), which duty includes the conduction 
of a thorough VA examination.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Although the 
veteran was examined on numerous occasions in the past, both 
by VA and private providers (having most recently been 
examined by VA in February and March 1998), such examinations 
had never been performed in conjunction with an examiners' 
review of the claims file and the pertinent history 
documented therein.  Thus, the Board believes that 
clarification should be sought, including a thorough review 
the veteran's history and the entire claims file, to 
determine the nature and etiology of any chronic psychiatric 
disability which may now be present.  See Suttmann v. Brown, 
5 Vet. App. 127, 137 (1993).

The Board believes that a thorough evaluation of the claim by 
a VA psychiatrist would be particularly helpful in this case.  
Specifically, the veteran's service medical records do not 
reveal any report or clinical finding indicative of 
contemporaneous or past history of pertinent symptomatology 
on service entrance medical examination in May 1974.  
Although no pertinent finding of psychiatric symptomatology 
or disability was indicated on service separation medical 
examination in May 1976, his service medical records reveal 
that he received psychiatric treatment (inpatient and 
outpatient) and underwent psychological evaluations during 
service in 1975.  

Post-service medical records do not reveal treatment 
associated with psychiatric symptomatology or disability for 
several years after service separation (appearing to have 
been initially treated at a VA facility in March 1982).  In 
February 1993, the veteran underwent a VA fee-basis 
neurological examination, suggesting that his psychiatric 
disability developed as a result of head trauma in service.  
The examiner opined that the veteran appeared psychotic; he 
did not feel that the psychosis was related to a head injury 
in service (as reported by the veteran) but noted that it was 
interesting that his symptomatology had its onset soon after 
the reported head injury.  The examiner opined that if the 
veteran were actively psychotic, it would be very difficult 
for him to be accepted into active service; he indicated that 
it would he helpful to evaluate the veteran's disability in 
conjunction with a review of his service medical records 
which were not available to him.

Finally, a review of the claims file reveals that the veteran 
may be in receipt of Social Security Administration (SSA) 
benefits (see February 1994 and September 1997 letters from 
the SSA).  No evidence regarding SSA decision granting 
benefits is currently of record, nor has the RO attempted to 
obtain it.  Although a decision of the SSA is not controlling 
for purposes of VA adjudications, it is pertinent to a 
complete and equitable adjudication of the veteran's claim.  
Thus, medical records forming the basis for the award of SSA 
benefits must be added to the claims file prior to resolution 
of this claim.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated him 
for any psychiatric disability since 
service.  After any necessary 
information and authorizations are 
obtained from the veteran, any such 
pertinent records of treatment, VA or 
private, inpatient or outpatient (not 
already of record) should be obtained by 
the RO and incorporated into the claims 
folder.  

2.  The RO should contact the SSA and 
secure for the claims folder copies of 
records pertinent to the veteran's claim 
for SSA benefits, as well as the medical 
records relied upon concerning that 
claim.  38 U.S.C.A. § 5106 (West 1991).

3.  Thereafter, the RO should forward 
the veteran's complete claims file to a 
VA psychiatrist to determine the 
identity and etiology of any chronic 
acquired psychiatric disability which 
may now be present.  The entire claims 
file must be made available to the 
examiner for review in conjunction with 
the evaluation.  The evaluation report 
should reflect a review of the claims 
file and include a complete rationale 
for all opinions expressed.  Any testing 
and/or clinical studies, deemed 
necessary, should be performed.  The 
examiner should be requested to express 
an opinion whether it is as likely as 
not that any chronic psychiatric 
disability now present had its onset in 
service, i.e. whether any pertinent 
disability now evident is related to, 
was initially manifested in, or 
misdiagnosed during service.  If the 
examiner determines that an acquired 
psychiatric disability was present prior 
to service, he should be asked to 
provide an opinion whether such 
disability underwent an increase in 
disability during service (aggravation) 
beyond the natural progress of the 
disease.  If the etiology of his 
psychiatric disability cannot be 
determined, the examiner should so state 
for the record, and any opinions 
expressed must be accompanied by a 
complete rationale.

4.  The RO should carefully review the 
evaluation report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on evaluation, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims (the 
Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for  review.


		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


